STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                           NO.   2021    KW   1524


VERSUS


SPENCER         KASHAD    WATTS                                       MARCH      14,   2022




In   Re:          Spencer       Kashad    Watts,  applying for  supervisory writs,
                  22nd    Judicial       District  Court,  Parish of  St.  Tammany,
                 No.     497, 753.




BEFORE:          GUIDRY,       HOLDRIDGE,     AND    CHUTZ,   JJ.


        WRIT     DENIED.


                                                   JMG
                                                   GH
                                                  WRC




COURT      OF   APPEAL,        FIRST    CIRCUIT




                   4
           fJEAJtY CLERK OF COURT
                  FOR    THE    COURT